Er

L COUNT NAME:
uc ‘
dT

CREDITOR ACCOUNT
cou

     
 
     
   
    
   
    
   
    

FELIZ ANGEL
7427 SW 152ND AVE APT 106
MIAMI, FL 33193-2361

Dear FELIZ ANGEL,

The above-referenced account has been placed with our company for collection. Please send the balance t , fe leon
contact us at 800-645-4382 se aoe pee

Please send your payment to the remit address shown below. The creditor account number(s) should be written on all correspondence :
and payments to ensure the proper handling and processing of your account. ni pes ey S

PLEASE CALL OUR OFFICE AT 800-645-4382

Office Hours (Eastern Time Zone)
Monday - Friday 8am - 5pm Eastem

Send correspondence to: One Advantage, LLC 7789 NW 48th Street Suite #330, Doral, FL 33166

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

UNLESS YOU NOTIFY THIS OFFICE WITHIN 30 DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF
THIS DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS OFFICE IN
WRITING WITHIN 30 DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THIS DEBT OR ANY
PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT OR OBTAIN A COPY OF A JUDGMENT AND
MAIL YOU A COPY OF SUCH JUDGMENT OR VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN 30 DAYS
AFTER RECEIVING THIS NOTICE, THIS OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL
CREDITOR, IF DIFFERENT FROM THE CURRENT CREDITOR.

   

       
 

 

 

 

   
  
 
  
  
 
 

 

 

 

 

 

 

 

: : HOW AMOUNT 2
has changed, and indicate change(s) on reverse side. oo aie HERE $ rea

sa BAS

gs eee SERIA TION Bee ae a Sa ee EBON OF 2 tee
NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION” _PLEASE DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT =
ED-19010/MC0325-_ 213682267090 , = One Advantage, LLC » 7789 NW 48th Street Suite 330 © Doral, FL 33166 _ MCO325§ 9 Sarscoorsagonr
a ere PN ee Al “IF PAYING BY CREDIT CARD, FILL OUTBELOW.
he esac ; ~ CHECK eT R PAY! eee sat
7789 NW 48th Street Suite #330 Oo fax] 5 oO eS oO s o= =
Doral, FL 33166 a Bee moan de
; ae : : =f >
ATEMEN : - f
01/10/19 $2,867.20 oa
(CD Please check box if below address is incorrect or insurance information 1

 
    
    
 
   

 

ea eee {DORE S SEE : eeee ett REMIT 70; nse

 

Pd Tl

FELIZ GROG AVRIADOG Broward Health Coral Springs
7427 P.O. Box 932540
MIAMI, FL 33193-2361 ae Atlanta, GA 31193-2540

epg L[Upeg|tenfutenegapefopeelpfeneftat apt] pf ptepfafefeat fy eel LE - aes

One Advantage, LLC 800-645-4382
